DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons, Sr. (US 5,960,596) in view of Lynch, Jr et al. (US 5,148,981).
With regard to claim 1: Lyons, Sr. discloses an apparatus for connecting a roof assembly to a membrane (1) using at least one backer rod connected to the membrane (1), comprising: 
counterflashing (30) disposed about the perimeter of the roof assembly, the counterflashing (30) including a plurality of grips (75, 80) comprising detents formed by indentations configured to receive and engage the at least one backer rod (55) in contact with the membrane (1), so as to hold the membrane (1) securely in position and maintain a weather seal at a desired flashing height of the membrane (1) (figs. 1-3).  
Lyons, Sr. does not disclose that the plurality of grips configured such that the at least one backer rod is inserted and snapped in place.
However, Lynch, Jr. et al. discloses a grip (spring finger, 22) that yields by insertion of cables, allowing the cables to be clamped due to the flexure of the grip (22) (col. 2, lines 3-8; col. 2, lines 42-48; col. 2, lines 52-57). 

With regard to claim 3: Lyons, Sr. discloses that the detents (75, 80) include a manually operable portion (80) to allow for release of tension on the at least some of the at least one backer rod (55) for removal (fig. 2; col. 5, lines 18-23).  
With regard to claim 4: Lyons, Sr. does not disclose at least some of the plurality of grips include multiple detents to hold at least some of the at least one backer rod at different heights.
However, Lynch Jr. et al. discloses the plurality of grips include multiple detents (28 and 29) to hold multiple cables (figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the plurality of grips of Lyons, Sr. to include multiple detents such as taught by Lynch, Jr. et al. in order to provide selective placement of the at least one backer rod.  As modified, the multiple detents are capable of holding at least some of the at least one backer rod at different heights.
With regard to claim 11: At least some of the plurality of grips (75, 80) of Lyons, Sr. are configured to hold one or more backer rods of a non-circular cross section (fig. 2).  
With regard to claim 12: Lyons, Sr. discloses at least some of the plurality of grips (75, 80) include a ramped edge (80) to allow the at least one backer rod (55) to snap into place to hold the backer rod (55) (fig. 2).  
With regard to claim 13: Lyons, Sr. discloses that at least some of the plurality of grips include a manually operable portion (80) to allow for release of tension on the at least some of the at least one backer rod for removal (col. 5, lines 18-23).  
With regard to claim 14: Lyons, Sr. at least a portion of the counterflashing (30) includes metal (col. 3, lines 19-21).  
With regard to claim 16: Lyons, Sr. discloses the roof assembly includes a roof hatch (12) (fig. 1).  
With regard to claim 17: Lyons, Sr. does not disclose that the roof assembly includes a window.
	However, Lyons, Sr. does disclose it is known to seal a roof opening required in access hatch or skylight (col. 1, lines 20-25).
	It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to substitute the roof hatch of Lyons, Sr. to be a skylight such as taught by the prior art disclosure of Lyons, Sr. in order to provide an alternative assembly for provide natural light to an interior space.  No new or unpredictable would be obtained from substituting one known roof assembly for another.   Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons, Sr. (US 5,960,596) in view of Lynch, Jr. et al. (US 5,148,981) and in further view of Lyons, Jr. (US 5,263,287).
With regard to claim 15:  Lyon, Sr. in view of Lynch, Jr. et al. does not disclose at least a portion of the counterflashing is screwed to the roof assembly.
However,  Lyons, Jr. discloses at least a portion of a counterflashing is fastened (52) to the roof assembly (col. 5, lines 57-61).

Lyon, Sr. in view of Lynch, Jr. et al. and Lyons, Jr. does not disclose the fastening comprises screwing.  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available fasteners used in construction for securing two construction element to on another. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Response to Arguments
Applicant's arguments filed 1/11/20 have been fully considered but they are not persuasive. 
Applicant argues that the recited plurality of grips are formed by indentations or embossments are not taught or suggested in the cited prior art of record.  
Examiner respectfully disagrees, the bends of Lyons, Sr. are considered functionally equivalent to indentations. As noted in the interview of summary of 9/28/20, Examiner suggested further defining the grips as indentations and embossments such as shown in figure 1.  Accordingly, additional structure is needed to distinguish the grips from that of the prior art.
Allowable Subject Matter
s 2 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the combination of all the elements of the claimed apparatus, wherein at least some of the plurality of grips include triangular shaped grips, and including all the limitations of the base claim and intervening claims is not adequately taught or suggested in the cited prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633